DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8, 10, 12, 15-19 of U.S. Patent No. 11,366,536 (not restricted during examination). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are more specific and therefore anticipate the instant claims, as follows:
Regarding instant claim 1, patent ‘536 claims 1+7 are more specific and therefore anticipate instant claim 1.
Regarding instant claim 16, patent ‘536 claim 18 encompasses instant claim 16 except for instant claim 16 recitation “the second interconnecting member is electrically connected with the second touch electrode directly”. This limitation is obvious over patent ‘536 claim 7.
Regarding instant claims 4 and 5, patent ‘536 claim 1 requires the second interconnecting member to have a curved portion, and patent ‘536 claim 3 requires the curved portion to have an annular shape. Because an annular shape comprises a left, right and top parts which are connected, instant claims 4 and 5 are anticipated by patent ‘536 claims 1+3.
All other claims map as follows:
Instant
2
3
7
8
9
10
11
12
13
14
15
17
‘536
2
1
7
13+8
1
8
12
10
15
16
17
19


Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  Claims 1 and 16 use the term “and/or” but should use either “and” or “or” to specifically require both limitations or require them in the alternative. For the purpose of examination, the term “and/or” was interpreted as “or”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. in US 2020/0110525 (hereinafter Park).

Regarding claim 16, Park discloses a manufacturing method of a touch unit (Park’s Figs. 19, 16-18), comprising: 
forming a first touch electrode (Park’s Figs. 6, 9 and par. 154: one of SP1 and SP2); 
forming a second touch electrode (Park’s Figs. 6, 9 and par. 154: the other of SP1 and SP2), the first touch electrode and the second touch electrode being intersected with each other (Park’s Figs. 6, 9) and insulated from each other (Park’s Fig. 6 and par. 154-155); 
forming a first interconnecting member (Park’s Figs. 6, 9 and par. 154, 196: one of CP1/BL1 and CP2/BL2) to connect the first touch electrode (Park’s Figs. 6, 9 and par. 154: one of SP1 and SP2); and 
forming a second interconnecting member (Park’s Figs. 6, 9 and par. 154, 196: the other of CP1/BL1 and CP2/BL2) to connect the second touch electrode (Park’s Figs. 6, 9 and par. 154: the other of SP1 and SP2), 
wherein at least one of the first interconnecting member or the second interconnecting member is formed to define a first opening (Park’s Fig. 9: see CP1/BL1 or CP2/BL2), and the second interconnecting member is electrically connected with the second touch electrode directly (Park’s Fig. 9 and par. 197: at least BL2 and SP2 on same layer).

Regarding claim 17, Park discloses wherein forming at least one of the first touch electrode or the second touch electrode (Park’s Fig. 9: SP1 or SP2) comprises: 
depositing a conductive material film (Park’s Fig. 5 and par. 130, 156: MTL2); 
performing a patterning process to the conductive material film to form at least two touch sub-electrodes spaced apart from each other (Park’s Figs. 6, 9 and par. 194-196, see patterns of SP1 and SP2), and forming at least one second opening (Park’s Figs. 16, 18 and par. 253) in at least one of the at least two touch sub-electrodes (Park’s Figs. 16, 18: see rows and columns where MH2 is formed).

Claims 1-5, 7-8 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. in US 2020/0168671 (hereinafter Jang).
	
Regarding claim 1, Jang discloses a touch unit (Jang’s par. 2), comprising: 
a first touch electrode and a second touch electrode (Jang’s Fig. 5 and par. 105, 139-142: see 510/511 and 520/521) insulated from each other (Jang’s par. 244), the first touch electrode and the second touch electrode being arranged to be intersected with each other (Jang’s Fig. 5 and par. 142: see 510 and 520); 
a first interconnecting member (Jang’s Figs. 9, 11, 13-16 and par. 162: see 511c or 521c) configured to electrically connect the first touch electrode (Jang’s Figs. 5, 9, 11, 13-16 and par. 162: see 511 or 521); and 
a second interconnecting member (Jang’s Figs. 9, 11, 13-16 and par. 162: see the other of 511c or 521c) configured to electrically connect the second touch electrode (Jang’s Figs. 5, 9, 11, 13-16 and par. 162: see 511 or 521), 
wherein at least one of the first interconnecting member or the second interconnecting member defines a first opening (Jang’s Figs. 9, 11, 13-16 and par. 162: see 511c/521c defining opening MH), and the second interconnecting member is electrically connected with the second touch electrode directly (Jang’s Figs. 9, 11, 13-16: see 511c directly to 511 or 521c directly to 521).
	
Regarding claim 2, Jang discloses wherein on a first plane where the touch unit is located (Jang’s Figs. 9, 11, 13-16), an orthographic projection of each of the first touch electrode, the second touch electrode, the first interconnecting member and the second interconnecting member is located outside an orthographic projection of the first opening (Jang’s Figs. 9, 11, 13-16: see 511, 521, 511c and 521 located outside MH).

Regarding claim 3, Jang discloses wherein on a first plane where the touch unit is located (Jang’s Figs. 9, 11, 13-16), an inner side of the first interconnecting member partially surrounds the first opening (Jang’s Figs. 9, 11, 13-16: see inner side of 511c or 521c partially surrounding MH).

Regarding claim 4, Jang discloses wherein the second interconnecting member (Jang’s Figs. 9, 11, 13-16: e.g. 511c) comprises a left part, a right part and a top part, the left part, the right part and the top part are electrically connected (Jang’s Fig. 11: see left of 511c to left 511, right of 511c to right 511 and top of 511c closer to top 521).

Regarding claim 5, Jang discloses wherein at least one of the left part and the right part is electrically connected with the top part directly (Jang’s Fig. 11: left, right and top part are connected because they are the same connecting wire 511c).

Regarding claim 7, Jang discloses wherein the first interconnecting member (Jang’s Figs. 9, 11, 13-16: e.g. 521c) at least comprises a bottom part which is not overlapped with the top part (Jang’s Fig. 11: see bottom of 521c connected to bottom 521 not overlapped with top curved portion of 511c).

Regarding claim 8, Jang discloses wherein in a direction parallel to the first plane (Jang’s Figs. 9, 11, 13-16), a planar shape of the first touch electrode is an axisymmetric pattern (Jang’s Figs. 5-6 and par. 262: see rhombus shape of 510/511 and 520/521 with symmetry around dr1 and dr2), a symmetry axis of the first touch electrode is parallel to an extension direction of the first touch electrode (Jang’s Figs. 5-6: dr2 for 510/511 and dr1 for 520/521); 
an orthographic projection of the first interconnecting member (Jang’s Figs. 9, 11, 13-16, e.g.: 511c) on a second plane perpendicular to the first plane (Jang’s Fig. 12: II1-II1’ cross-section [perpendicular] to Fig. 11) and passing through the extension direction (Jang’s Figs. 11-12: II1-II1’ is cross-section in dr1 of Fig. 5) is a first projection (Jang’s Fig. 11: see 511c), an orthographic projection of the second interconnecting member (Jang’s Figs. 9, 11, 13-16, e.g.: 521c) on the second plane (Jang’s Fig. 12: II1-II1’ cross-section) is a second projection (Jang’s Fig. 12 and par. 231: see bridge 522c of 521c), the first projection is at least partially overlapped with the second projection (Jang’s Figs. 11-12 as shown).

Regarding claim 12, Jang discloses further comprising a connecting bridge (Jang’s Figs. 9-10 and par. 167: see 512c), wherein an orthographic projection of the second interconnecting member on the first plane where the touch unit is located has an curved shape (Jang’s Fig. 9: see 521c); 
the first interconnecting member (Jang’s Fig. 9: see 511c) is electrically connected with the first touch electrode (Jang’s Fig. 9: see right side 511) through the connecting bridge (Jang’s Figs. 9-10 and par. 167: 511c to right electrode 511 through bridge 512c), and an orthographic projection of the connecting bridge on the first plane where the touch unit is located (Jang’s Figs. 9-10: see 512c along I3-I3’ on plane of Fig. 9) spans the second interconnecting member (Jang’s Figs. 9-10: 512c spans from CNT2 at both sides of 511c in a width direction of 511c).

Regarding claim 13, Jang discloses a display device (Jang’s Figs. 1-2 and par. 93), comprising a display substrate (Jang’s Fig. 2 and par. 169: see 10) and the touch unit according to claim 1 (as explained above), wherein the touch structure (Jang’s Fig. 2 and par. 105: see 50) is located at a display side of the display substrate (Jang’s Fig. 2 and par. 86, 95: front of 1000).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jang.
Jang fails to explicitly disclose wherein an area of the first interconnecting member is smaller than an area of the second interconnecting member. However, Jang discloses both interconnecting members having a predetermined line width (Jang’s par. 166), but the first interconnecting member being shorter than the second interconnecting member (Jang’s Fig. 9: see 511c excluding bridge 512c which appears shorter than 521c). Therefore, it would have been obvious to one of ordinary skill in the art that the area of the first interconnecting member (Jang’s Fig. 9 and par. 167: are of 511c excluding bridge 512c) is smaller than an area of the second interconnecting member (Jang’s Fig. 9: see 521c which goes from top to bottom 521); in order to obtain the predictable result of a interconnecting member geometry that meets the shown layers and dimensions (Jang’s Figs. 9-10).

Claims 11 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Park.

Regarding claim 11, Jang fails to disclose wherein at least one of the first touch electrode and the second touch electrode is provided with one at least one second opening, and the at least one second opening comprises a curved line shape. 
	However, in the same field of endeavor of holes in touchscreens, Park discloses at least one of the first touch electrode and the second touch electrode provided with at least one second opening (Park’s Figs. 16, 18: see SP1 and SP2 provided with MH1 and MH2), the at least one second opening comprising a curved line shape (Park’s Figs. 16, 18). Therefore, it would have been obvious to one of ordinary skill in the art for Jang’s to include a second opening as taught by Park, in order to obtain the benefit of including a plurality of holes formed in the display area for different functions (Park’s par. 257 and Fig. 3: see EM2 functions) and the predictable result of more than one hole (Jang’s par. 2). 
Regarding claim 14, Jang discloses further comprising: 
an image acquiring device (Jang’s par. 95: camera) located at a side of the display substrate away from the touch structure (Jang’s Fig. 2 and par. 95: on rear of 1000 away from 50), wherein, in a direction perpendicular to a plane where the display substrate is located (Jang’s Fig. 2: see dr3), the image acquiring device is at least partly overlapped with the first opening of the touch unit (Jang’s par. 95: camera overlaps with hole).
Jang fails to explicitly disclose the display substrate is configured to allow ambient light incident from the first opening to be transmitted through the display substrate so as to be incident into the image acquiring device. 
However, in the same field of endeavor of holes for cameras in touch displays, Park discloses a display substrate (Park’s Figs, 2, 5: EP or DP) configured to allow ambient light incident from the first opening (Park’s par. 82-83: light reflected from finger or face) to be transmitted through the display substrate (Park’s par. 83: through hole) so as to be incident into the image acquiring device (Park’s par. 82-83: camera). 
Therefore it would have been obvious to one of ordinary skill in the art that Jang’s display substrate (Jang’s Fig. 2) is configured to allow ambient light incident from the first opening (Jang’s Fig. 2 and par. 95: see hole) to be transmitted through the display substrate so as to be incident into the image acquiring device (Jang’s par. 95: for camera or ambient light), in order to obtain the predictable result of meeting the functions of a camera or ambient light sensor by capturing the external light through the hole (Jang’s Fig. 2 and par. 95)(Park’s par. 82-83).
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Chen et al. in US 2020/0073493 (hereinafter Chen).
Jang fails to disclose a polarized layer located between the display substrate and the touch structure. 
However, Chen discloses a polarized layer located between the display substrate and the touch structure (Chen’s Fig. 6 and par. 38: see polarizer 21 between display 5 and touch structure 4). 
Therefore, it would have been obvious to one of ordinary skill in the art, to use Chen’s teaching of the polarizer between the display and the touch panels in Jang’s device, in order to obtain the benefit of locating the polarizer on the side of and OLED display panel for improving the light emitted from the OLED display panel (Chen’s par. 37).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Please note that the word surround was given the conventional meaning of “being all around or on all sides of something”, and not to include “partially surround”.  This is in accordance with the intended meaning of the specification, which uses the word “surround” in reference with Fig. 3 and partial surround in claim 3.
Regarding claim 9,  the prior art fails to disclose ALL limitations of claim 1 in addition to “wherein the first interconnecting member and the second interconnecting member are located in a same layer and are insulated from each other, each of the first interconnecting member and the second interconnecting member comprises a curved portion, and the curved portions of the first interconnecting member and the second interconnecting member surround the first opening together, an orthographic projection of the first interconnecting member on a first plane where the touch unit is located has an annular shape or a partially annular shape, and an orthographic projection of the second interconnecting member on the first plane where the touch unit is located has an annular shape or a partially annular shape.” Dependent claim 10 is indicated as allowable for at least the same reason.
The closest prior art to Jang (Fig. 9) or Park (Fig. 10) disclose the first and second interconnecting members partially surrounding the hole and therefore fail to disclose the curved portions of the interconnecting members surrounding the first opening together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621